Cite as 2017 Ark. 16

               SUPREME COURT OF ARKANSAS

                                               Opinion Delivered January 26, 2017

IN RE ARKANSAS SUPREME
COURT COMMITTEE ON
CRIMINAL PRACTICE




                                     PER CURIAM

      Casey Castleberry, Esq., of Batesville, Samuel Pasthing, Esq., of Flippin, and Brent

Standridge, Esq., of Benton are reappointed to the Committee on Criminal Practice for

three-year terms to expire on January 31, 2020. We thank them for their continued service.